Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 17 March 1818
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					my Dear Daughter
					Quincy March 17th 1818
				
				I received your Letter of March 2d which has increased my anxiety to hear again from you, for a series of misfortunes Seem to have clustered around you. pray inform me how mrs Frye her Husband and Children are? I scarcly expect to hear the last are living. what a Scene you had to pass through? I do not wonder you were Sick—That Erysipelas which has Several times troubled you, is a very unpleasent visitors altho he appears in the Character of a Saint. I was once the Subject of his Devoirs, and was very glad that his visits were never repeated.—you do not mention mrs Smith, who I heard expected confinement in Feb’ry—Let me know how She is—and tell me if mrs Hellen has consented to take the widower, and his encumbrances?My Grandchildren and Great Grandchildren increase yearly. Here we have a Spring Bird; born in the House, a lively little  Susan has a daughter—She is very feeble. I do not think she was ever well after the accident She met with, in the winter; of cutting two of her fingers to the Bone, by the Glass of the Sleigh. they are cripled to this day—Last week we had, May in March—I presume it must have been Summer with you. I do quite long to get a Letter from my Son. I do not know whether he will approve of what his Father and I have assented to. mr Boylstone has Solicited so warmly to have the portrait of your Father to place in his House, that we have finally agreed that he should take it, with a promise from under his Hand that he will deliver it to you my son, when ever you he shall call for it, which promise I have in writing—He will take good care of it—Here it was in danger of getting injured—ask my Son who was the writer of a Letter addrest to a correspondent in New york, relative to Spanish Relations with the Unites States? it is ascribed here to the Secretary of State, be it whom it may it is a very able Letter—and will do much good—So you will not allow that you felt a little Angry at being the Subject of observation—why you must expect to pay a tax for being “esteemed the most Briliant Lady at Washington by all odds” This is the report of Gentleman of N york who attended your Ball. no doubt you will be looked up too, as a model by the fashionables—who know You have been presented at various Courts, in a public Character—and noticed by Emperors Empresses Kings Queens and Princesses—a distinction much more valued—than its real worth, in the estimation of many—but we must take the world as we find it—always paying due respect to public opinion—which seldom errs—Real affability and politeness, which is the Spontaneous result of good Breeding sits so easy and naturally upon you; that it must be envy alone which can assail you—to that turn a deaf Ear—remembering however that we may profit even from our EnemiesThe Citizens of the Town of Boston have fill’d a Subscription for a Bust of your Father. He is now Sitting, to an Artist. I think he will obtain a likeness—amongst the Negative votes in Senate, I own  not expect to find Sullivan, Pickman & Saltstone—as to the others,  Men who knew not Joseph—George was here on Sunday. he was very well and appeard to be very happy and Satisfied—I excluded the other children for a week or two, as we wanted quiet and a Still House—I expect however to see them on SaturdayMy Love to my dear Son—I hope he will not get over plyed—Louissa and Susan request to be kindly Rememberd to you—ever your affectionate Mother
				
					Abigail Adams
				
				
			